Citation Nr: 1031950	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-41 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for gum disease, to include 
as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, which, in addition to the issues set forth above, denied 
service connection for diabetic neuropathy, erectile dysfunction, 
and an eye disorder.

In a November 2007 decision, the Board denied service connection 
for erectile dysfunction.  In a March 2007 rating decision, the 
RO granted service connection for peripheral neuropathy of all 
four extremities, thereby granting in full the Veteran's claim of 
entitlement to service connection for diabetic neuropathy.  
The Veteran was issued a statement of the case in March 2007 
addressing the issue of service connection for an eye disorder, 
to include diabetic retinopathy.  However, the record reflects 
that the Veteran did not subsequently file a Substantive Appeal 
(VA Form 9 or other correspondence containing the necessary 
information).  Thus, there has been no appeal perfected as to the 
eye disorder claim.  In the absence of a timely perfected appeal, 
the Board has no jurisdiction to address that claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2009).  

The Veteran presented testimony at a Travel Board hearing in July 
2007.  However, the Veterans Law Judge who conducted that hearing 
is no longer employed at the Board.  In a May 2010 letter, the 
Veteran was notified of his right to request another hearing 
before the Board, but he did not respond. 
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have gum disease related to his active 
military service or his service-connected type II diabetes 
mellitus.


CONCLUSION OF LAW

Service connection for gum disease is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the initial 
RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case or 
supplemental statement of the case.

The foregoing notice requirements were satisfied by July 2003 and 
February 2005 letters, the latter of which notified the Veteran 
of the information and evidence necessary to substantiate his 
claim on a secondary basis.  In addition to those letters, the 
September 2004 statement of the case and March 2007 supplemental 
statement of the case was issued, which provided the Veteran 
additional time to submit more evidence.  The Veteran was 
informed of the law and regulations governing the assignment of 
disability ratings and effective dates in a May 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, the Board finds that the duty to assist provisions of the 
VCAA have been met in this case.  All relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
during his July 2007 Travel Board hearing, the Veteran reported 
private periodontal treatment dating back to 1986 (T-20).  In 
November 2007, in accordance with the Board's November 2007 
remand, the RO sent the Veteran a letter requesting that he 
identify the sources of treatment for his claimed gum disease.  
The Veteran did not respond.  The Veteran is responsible for 
providing pertinent evidence in her possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's duty 
to assist is not a one-way street and that, if a Veteran wishes 
help, he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  A remand to accord the Veteran another opportunity 
to provide the names, dates, and locations of post-service 
periodontal treatment is not necessary.

The Board acknowledges that the Veteran has not been accorded a 
VA examination pertinent to the claim on appeal.  However, as 
will be discussed in the following decision, service medical 
records are silent for complaints of, treatment for, or findings 
of any periodontal problems.  Further, available post-service 
medical records do not include a diagnosis of gum disease.  Thus, 
a remand to accord the Veteran an opportunity to undergo VA 
examinations that specifically address the etiology of the 
claimed gum disease is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  
See also & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).
Analysis

The Veteran does not assert, and the service treatment records do 
not reflect, that he had any periodontal problems during active 
military service.  Instead, he contends that he developed gum 
disease as a result of his service-connected type II diabetes 
mellitus.  Importantly, however, post-service medical records 
also do not reflect any findings or treatment for periodontal 
disease.  

While the Veteran is competent to report gum-related symptoms, he 
does not possess the medical knowledge and training necessary to 
express an opinion as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent proof of a present disability, there can be 
no valid claim, and the appeal must be denied.  Brammer.  

ORDER

Service connection for gum disease is denied.


REMAND

The Veteran contends that his currently-shown PTSD is the result 
of experiences while serving in Vietnam.  The record reflects 
that the Veteran served in Vietnam from December 1970 to November 
1971.  He was assigned to the Headquarters, 3rd Ordinance 
Batallion APO 96491, with a primary military occupational 
specialty of Clerk Typist.  VA treatment records reveal an 
October 2003 diagnosis of PTSD.

The Veteran has identified various stressors during the course of 
this appeal, including: (1) witnessing a Vietnamese Army truck 
hit a mine outside of Long Binh in February 1971 (T-10), (2) 
witnessing a Vietnamese officer shoot two Viet Cong (T-13), (3) 
being in a bunker while shots/tracers were fired around him (T-
14, 15), and (4) experiencing Viet Cong attempt to enter the 
perimeter of his base on multiple occasions (T-14).

As part of its November 2007 remand, the Board directed the RO to 
undertake additional stressor verification efforts, and to 
arrange for a VA PTSD examination if any of the reported 
stressors were verified.  The record reflects that the RO was 
unable to verify the Veteran's stressors, and as such, no VA 
examination was conducted.  

However, VA very recently amended its adjudication regulations 
governing service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with who VA has contracted; confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.

Based on the above referenced changes made to 38 C.F.R. 
§ 3.304(f) and the Veteran's claimed in-service stressors, the 
Board finds that the Veteran should be accorded an opportunity to 
undergo a VA PTSD examination.  

Accordingly, the case is REMANDED for the following action:

1.	Scheduled the Veteran for a VA PTSD 
examination. The claims file should be 
made available to the examiner in 
conjunction with the examination, and the 
examination report should specifically 
state that such a review was conducted.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

Additionally, the examiner should be asked 
to confirm whether any claimed in-service 
stressor is adequate to support a 
diagnosis of PTSD and whether the 
Veteran's symptoms are related to the 
claimed stressor.  The specific stressor 
or stressors supporting such a diagnosis 
should be identified.  

A complete rationale should be provided 
for all opinions expressed.  If the 
physician determines that a medically-
sound conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.


2.	After the development requested above has 
been completed, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


